                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District ofNew York
F# 2019R00637                                          225 Cadman Plaza East
                                                       Brooklyn, New York II201

                                                       April 30,2019

Mr. Anton Bogdanov

                        Re: United States V Anton Bogdanov
                             Criminal Docket No. CR 19-197(MKB)

Dear Mr. Bogdanov:

Please take notice that the above case will be called in the United States District Court located at
225 Cadman Plaza East, Brooklyn, New York on Thursday, May 9,2019 at 11:00 AM. Please
report to the Simon Chrein Arraignment Courtroom 2-A South Wing 2"''floor and at this time you
will be required to plead to an Indictment heretofore filed for alleged violation ofthe United States
Code.


If you have not been previously interviewed by a Pretrial Services Officer, you should report to
the United States Pretrial Services Agency, which is located on the South Wing Room 219, 2"^^
Floor in the Courthouse. You should arrive at least one hour before the case is to be called so that
a pretrial services report can be completed.

If you fail to attend, a warrant will be sought for your arrest.



                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       UNITED STATES ATTORNEY


                                                  BY: Nicole Michelle Jackson
                                                       Grand Jury Coordinator

cc: Hon. M.K. Brodie (Magistrate Kuo for the plea)

   Jonathan E. Algor
   Assistant U.S. Attorney

   Pretrial Services Officer


   Andrew J. Frisch, Esq.
